DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not on a separate sheet, and it exceeds 150 words.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claim or claims must commence on a separate physical sheet or electronic page. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. See MPEP 608.01(m).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US 20090254649 A1, hereinafter Coffey) in view of Breakstone et al. (US 20150373115 A1, hereinafter Breakstone).


Regarding Claim 1, Coffey discloses a method of configuring an application on a storage system ([0018]: HACMP™ also enables server clusters to be configured for application recovery/restart), comprising: 
associating a plurality of IO modules of the storage system with a cluster of processing nodes (Fig. 2;  [0023]: The nodes 108, 110 are nodes of the cluster. Thus, the network interfaces 216 through 222 are grouped into nodes of the cluster [network interfaces 216-222 correspond to the plurality of IO modules]. See paras [0022]-[0023]); 
defining a network address for each IO module (Fig. 1; [0019]: The IP address availability manager 112, in one embodiment, manages IP address assignment; Fig. 3; [0037]: The IP address availability manager 112, at step 304, monitors IP address assignment between interfaces 216 to 226), each network address belonging to a first sub-network ([0006]: A network address currently assigned to a first network interface is determined. See also para [0031]).
However, Coffey does not explicitly teach “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network”.
On the other hand, in the same field of endeavor, Breakstone teaches
associating a plurality of the processing nodes of the cluster with the application (Fig. 5; [0085]: Processor 511 can comprise one or more microprocessors and other processing circuitry that retrieves and executes software 513 from storage system 512. Processor 511 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in executing program instructions), 
which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network ([0149]: Instead, the storage space of the entire storage system is divided among the various processors in the storage system, and each individual processor is configured to respond to only transactions directed to a specific address range of the PCIe address space… [0150]: When a first processor receives data packets for a storage operation, such as a read or write operation, the first processor determines if the storage address included in the data packets is for an address range managed by the first processor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Coffey to incorporate the teachings of Breakstone to include “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network”.
The motivation for doing so would be to subdivide the address space among the processors, as recognized by Breakstone ([0152] of Breakstone: In FIG. 10, PCIe address space 1000 is subdivided among the total number of processors in a storage system, such as in storage system 100 of FIG. 1). 

Regarding Claim 2, the combined teachings of Coffey and Breakstone disclose the method of claim 1.
Breakstone further teaches wherein associating the plurality of the processing nodes includes: a user selecting a first of the plurality of processing nodes as a primary node of the file system ([0087]: Software 513 can be implemented in program instructions and among other functions can…  implement the storage media of storage system 512 and whether the computer-storage media are characterized as primary or secondary storage); and
 determining one or more of the other processing nodes of the cluster that are eligible to serve as failover nodes for the first processing node ([0218]: A failover configuration can also be pre-established by management processor 1725…. The failover and default configurations can be maintained in a data structure, such as a table, in a storage element associated with management processor 1725).

Regarding Claim 3, the combined teachings of Coffey and Breakstone disclose the method of claim 2.
 Breakstone further teaches displaying the one or more of the other processing nodes of the cluster that are eligible to serve as failover nodes for the first processing node (Fig. 7; [0103]: Processor 732 can include failover table 780 which indicates SSD drives for which processor 732 manages in the event of a failure of another processor. Failover table 780 can also indicate a processor or processors that processor 732 monitors to determine if any failures have occurred).

Regarding Claim 4, the combined teachings of Coffey and Breakstone disclose the method of claim 2.
 Breakstone further teaches wherein the one or more other processing nodes that are eligible are processing nodes associated with IO modules having a network address belonging to the first sub-network (Fig. 7; [0104]: Table 780 can comprise a listing of various portions of a shared PCIe address space that each of the processors of system 700 handles storage operations for, such as an associated address range… Each processor can include table 780 which indicates which SSDs are managed by that processor and which SSDs are managed by the processors which that processor monitors for failures).

Regarding Claim 5, the combined teachings of Coffey and Breakstone disclose the method of claim 1.
 Breakstone further teaches verifying that each of the plurality of IO modules associated with the cluster share a sub-network with at least one other of the plurality of IO modules of the cluster (Fig. 10; [0104]: Additionally, in load-balancing examples, table 780 can include all of the various PCIe address ranges for all processors, so that when a particular processor receives a storage operation that particular processor can check the associated PCIe address against table 780 to determine if that particular processor should manage the storage operation or if the storage operation should be transferred to another of the processors for further handling).

Regarding Claim 6, the combined teachings of Coffey and Breakstone disclose the method of claim 5.
Coffey further teaches: notifying a user when at least one of the plurality of IO modules associated with the cluster does not share a sub-network with at least one other of the plurality of IO modules of the cluster (Fig. 3; [0038]: If the result of this determination is negative, the IP address availability manager 112 continues to monitor IP address assignments. If the result of this determination is positive, the IP address availability manager 112 , at step 308 , triggers a message to be sent from the original interface 216 associated with the IP address in conflict to all of the other nodes in the LAN).

Regarding Claim 7, the combined teachings of Coffey and Breakstone disclose the method of claim 1.
 Coffey further teaches wherein the plurality of nodes includes a primary node and one or 
more failover nodes ([0003]: When the network adapter or operating system fails, clusterware within the HACMP™ environment initiates an application fall-over during which, along with critical applications, the Internet Protocol (“IP”) address of the primary server used by the applications to communicate with the clients is also moved to the backup server. Fig. 1;  [0018]: For example, the first node 108 can be a primary server that provides services to the nodes 108, 110. If this node 108 fails, the availability unit 102 performs recovery functions and moves the workload of this node 108 to the second node 110 which can be a backup server).

Regarding Claim 8, the combined teachings of Coffey and Breakstone disclose the method of claim 1.
Coffey further teaches wherein the processing nodes are virtual machines (Fig. 4; [0043]: In one embodiment, the node 400 utilizes conventional virtual addressing mechanisms to allow programs to behave as if they have access to a large, single storage entity).

Regarding Claim 9, the combined teachings of Coffey and Breakstone disclose the method of claim 1.
Breakstone further teaches wherein the application is a file server ([0020]: FIG. 11 is a system diagram illustrating a storage system; [0164]: Server 1130 can mount this NVMe VLUN 1121 as a logical storage unit and use this storage space as a mass storage device for storing and retrieving data. Server 1130 can issue storage transactions, such as read and write transactions, over PCIe link 1161).

Regarding Claim 10, Coffey discloses a storage system comprising: a cluster of processing nodes ([0008]: In yet another embodiment, a computer storage program product for managing network layer addresses in a cluster multi-processing environment is disclosed); and
executable logic that implements a method of configuring an application on the storage system ([0018]: HACMP™ also enables server clusters to be configured for application recovery/restart), including: 
associating a plurality of IO modules of the storage system with a cluster of processing nodes (Fig. 2;  [0023]: The nodes 108, 110 are nodes of the cluster. Thus, the network interfaces 216 through 222 are grouped into nodes of the cluster [network interfaces 216-222 correspond to the plurality of IO modules]. See paras [0022]-[0023]); 
defining a network address for each IO module (Fig. 1; [0019]: The IP address availability manager 112, in one embodiment, manages IP address assignment; Fig. 3; [0037]: The IP address availability manager 112, at step 304, monitors IP address assignment between interfaces 216 to 226), each network address belonging to a first sub-network ([0006]: A network address currently assigned to a first network interface is determined. See also para [0031]); and 
However, Coffey does not explicitly teach “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network.”
On the other hand, in the same field of endeavor, Breakstone teaches
associating a plurality of the processing nodes of the cluster with the application Fig. 5; [0085]: Processor 511 can comprise one or more microprocessors and other processing circuitry that retrieves and executes software 513 from storage system 512. Processor 511 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in executing program instructions), which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network ([0149]: Instead, the storage space of the entire storage system is divided among the various processors in the storage system, and each individual processor is configured to respond to only transactions directed to a specific address range of the PCIe address space… [0150]: When a first processor receives data packets for a storage operation, such as a read or write operation, the first processor determines if the storage address included in the data packets is for an address range managed by the first processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Coffey to incorporate the teachings of Breakstone to include “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network”.
The motivation for doing so would be to subdivide the address space among the processors, as recognized by Breakstone ([0152] of Breakstone: In FIG. 10, PCIe address space 1000 is subdivided among the total number of processors in a storage system, such as in storage system 100 of FIG. 1).

Regarding Claim 11, the combined teachings of Coffey and Breakstone disclose the storage system of claim 10.
 wherein associating the plurality of the processing nodes includes: a user selecting a first of the plurality of processing nodes as a primary node of the file system ([0087]: Software 513 can be implemented in program instructions and among other functions can…  implement the storage media of storage system 512 and whether the computer-storage media are characterized as primary or secondary storage); and 
determining one or more of the other processing nodes of the cluster that are eligible to serve as failover nodes for the first processing node ([0218]: A failover configuration can also be pre-established by management processor 1725…. The failover and default configurations can be maintained in a data structure, such as a table, in a storage element associated with management processor 1725).

Regarding Claim 12, the combined teachings of Coffey and Breakstone disclose the storage system of claim 11.
Breakstone further teaches wherein the method further comprises: displaying the one or more of the other processing nodes of the cluster that are eligible to serve as failover nodes for the first processing node (Fig. 7; [0103]: Processor 732 can include failover table 780 which indicates SSD drives for which processor 732 manages in the event of a failure of another processor. Failover table 780 can also indicate a processor or processors that processor 732 monitors to determine if any failures have occurred).

Regarding Claim 13, the combined teachings of Coffey and Breakstone disclose the storage system of claim 11.
Breakstone further teaches: wherein the one or more other processing nodes that are eligible are processing nodes associated with IO modules having a network address belonging to the first sub-network (Fig. 7; [0104]: Table 780 can comprise a listing of various portions of a shared PCIe address space that each of the processors of system 700 handles storage operations for, such as an associated address range… Each processor can include table 780 which indicates which SSDs are managed by that processor and which SSDs are managed by the processors which that processor monitors for failures).

Regarding Claim 14, the combined teachings of Coffey and Breakstone disclose the storage system of claim 10.
Breakstone further teaches: wherein the method further comprises: verifying that each of the plurality of IO modules associated with the cluster share a sub- network with at least one other of the plurality of IO modules of the cluster (Fig. 10; [0104]: Additionally, in load-balancing examples, table 780 can include all of the various PCIe address ranges for all processors, so that when a particular processor receives a storage operation that particular processor can check the associated PCIe address against table 780 to determine if that particular processor should manage the storage operation or if the storage operation should be transferred to another of the processors for further handling).

Regarding Claim 15, the combined teachings of Coffey and Breakstone disclose the storage system of claim 14.
 Coffey further teaches: notifying a user when at least one of the plurality of IO modules associated with the cluster does not share a sub-network with at least one other of the plurality of IO modules of the cluster (Fig. 3; [0038]: If the result of this determination is negative, the IP address availability manager 112 continues to monitor IP address assignments. If the result of this determination is positive, the IP address availability manager 112 , at step 308 , triggers a message to be sent from the original interface 216 associated with the IP address in conflict to all of the other nodes in the LAN).

Regarding Claim 16, the combined teachings of Coffey and Breakstone disclose the storage system of claim 10. 
Coffey further teaches wherein the plurality of nodes includes a primary node and one or 
more failover nodes ([0003]: When the network adapter or operating system fails, clusterware within the HACMP™ environment initiates an application fall-over during which, along with critical applications, the Internet Protocol (“IP”) address of the primary server used by the applications to communicate with the clients is also moved to the backup server. Fig. 1;  [0018]: For example, the first node 108 can be a primary server that provides services to the nodes 108, 110. If this node 108 fails, the availability unit 102 performs recovery functions and moves the workload of this node 108 to the second node 110 which can be a backup server)

Regarding Claim 17, the combined teachings of Coffey and Breakstone disclose the storage system of claim 10.
Coffey further teaches wherein the processing nodes are virtual machines (Fig. 4; [0043]: In one embodiment, the node 400 utilizes conventional virtual addressing mechanisms to allow programs to behave as if they have access to a large, single storage entity).

Regarding Claim 18, the combined teachings of Coffey and Breakstone disclose the storage system of claim 17.
Breakstone further teaches wherein the application is a file server ([0020]: FIG. 11 is a system diagram illustrating a storage system; [0164]: Server 1130 can mount this NVMe VLUN 1121 as a logical storage unit and use this storage space as a mass storage device for storing and retrieving data. Server 1130 can issue storage transactions, such as read and write transactions, over PCIe link 1161).

Regarding Claim 19, Coffey discloses computer-readable media having software stored thereon ([0048]: The computer program typically is comprised of a multitude of instructions that will be translated by the native computer into a machine-readable format and hence executable instructions) 
defining a method of configuring an application on a storage system ([0018]: HACMP™ also enables server clusters to be configured for application recovery/restart), the software comprising: 
executable code that associates a plurality of IO modules of the storage system with a cluster of processing nodes (Fig. 2;  [0023]: The nodes 108, 110 are nodes of the cluster. Thus, the network interfaces 216 through 222 are grouped into nodes of the cluster [network interfaces 216-222 correspond to the plurality of IO modules]. See paras [0022]-[0023]);  
executable code that defines a network address for each IO module (Fig. 1; [0019]: The IP address availability manager 112, in one embodiment, manages IP address assignment; Fig. 3; [0037]: The IP address availability manager 112, at step 304, monitors IP address assignment between interfaces 216 to 226), each network address belonging to a first sub-network ([0006]: A network address currently assigned to a first network interface is determined. See also para [0031]).
However, Coffey does not explicitly teach “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network”.
On the other hand, in the same field of endeavor, Breakstone teaches
associating a plurality of the processing nodes of the cluster with the application (Fig. 5; [0085]: Processor 511 can comprise one or more microprocessors and other processing circuitry that retrieves and executes software 513 from storage system 512. Processor 511 can be implemented within a single processing device but can also be distributed across multiple processing devices or sub-systems that cooperate in executing program instructions), which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network ([0149]: Instead, the storage space of the entire storage system is divided among the various processors in the storage system, and each individual processor is configured to respond to only transactions directed to a specific address range of the PCIe address space… [0150]: When a first processor receives data packets for a storage operation, such as a read or write operation, the first processor determines if the storage address included in the data packets is for an address range managed by the first processor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Coffey to incorporate the teachings of Breakstone to include “associating a plurality of the processing nodes of the cluster with the application, which includes restricting the plurality of the processing nodes to processing nodes associated with IO modules having an network address on the first sub-network”.
The motivation for doing so would be to subdivide the address space among the processors, as recognized by Breakstone ([0152] of Breakstone: In FIG. 10, PCIe address space 1000 is subdivided among the total number of processors in a storage system, such as in storage system 100 of FIG. 1).

Regarding Claim 20, the combined teachings of Coffey and Breakstone disclose the computer-readable media of claim 19.
 wherein the executable code that associates the plurality of the processing nodes includes: executable code that enables a user to select a first of the plurality of processing nodes as a primary node of the file system ([0087]: Software 513 can be implemented in program instructions and among other functions can…  implement the storage media of storage system 512 and whether the computer-storage media are characterized as primary or secondary storage); and 
executable code that determines one or more of the other processing nodes of the cluster that are eligible to serve as failover nodes for the first processing node ([0218]: A failover configuration can also be pre-established by management processor 1725…. The failover and default configurations can be maintained in a data structure, such as a table, in a storage element associated with management processor 1725).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168